Citation Nr: 1145290	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  04-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease and disc protrusion of the lumbar spine, prior to December 1, 2008. 

2. Entitlement to an initial rating in excess of 40 percent for service-connected degenerative disc disease and disc protrusion of the lumbar spine, from December 1, 2008 onward. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1985 and from November 1995 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board denied these claims in a July 2007 decision which the Veteran then appealed to the Court of Appeals for Veterans Claims (Court).  In a May 2009 Joint Motion for Remand, which was granted by Order of the Court, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  In October 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board observes that the July 2007 Board decision also denied the claim of entitlement to an initial rating in excess of 10 percent for service-connected right knee patellar tendonitis.  However, the Veteran did not appeal this issue to the Court, and the July 2007 Board decision on that issue remains undisturbed.

The March 2003 rating decision, inter alia, granted service connection for lumbar spine degenerative disc disease and assigned an initial rating of 10 percent, effective February 21, 2003.  Thereafter, the Veteran appealed with respect to the initially assigned rating.  While his appeal was pending, a January 2004 rating decision assigned a 20 percent rating, effective February 21, 2003, and an April 2010 rating decision assigned a 40 percent rating, effective December 1, 2008.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Veteran has received a temporary total evaluation for his service-connected lumbar spine disability twice during the appeal period, from October 12, 2004 to February 1, 2005 and from October 6, 2008 to December 1, 2008.  Albeit temporary, these ratings are the maximum benefit available; therefore, the Board will not address the propriety of the temporary total evaluations or the associated evidence.
 
In August 2005 and August 2006, the Veteran testified at personal hearings before hearing officers at the RO.  Transcripts of those hearings are associated with the claims file.
 

FINDINGS OF FACT

1. Prior to December 1, 2008, the Veteran's service-connected lumbar spine disability was, at its most severe, manifested by severe limitation of forward flexion at 30 degrees, as limited by pain, without evidence of vertebra fracture or ankylosis. 

2. From December 1, 2008 onward, the Veteran's service-connected lumbar spine disability is manifested by severe limitation of forward flexion to 27 degrees without evidence of vertebra fracture or ankylosis.

3. Prior to November 17, 2009, service connection was in effect for a lumbar spine degenerative disc disease, rated as 40 percent disabling; right patellar tendonitis, rated as 10 percent disabling; residuals of a right third metatarsal stress fracture, rated as 10 percent disabling; radicular pain of the right lower extremity, rated 10 percent disabling; hiatal hernia, rated as 10 percent disabling; peptic ulcer, rated as 10 percent disabling; and right fifth hammertoe, rated noncompensably; the combined disability rating was 60 percent. 
4. From November 17, 2009, service connection was in effect for a lumbar spine degenerative disc disease, rated as 40 percent disabling; urinary and fecal incontinence, rated as 20 percent disabling; right patellar tendonitis, rated as 10 percent disabling; residuals of a right third metatarsal stress fracture, rated as 10 percent disabling; radicular pain of the right lower extremity, rated 10 percent disabling; hiatal hernia, rated as 10 percent disabling; peptic ulcer, rated as 10 percent disabling; and right fifth hammertoe, rated noncompensably; the combined disability rating was 70 percent. 

6. Resolving all reasonable doubt in the Veteran's favor, he was unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities throughout the course of the appeal.

 
CONCLUSIONS OF LAW

1. Prior to December 1, 2008, the criteria for a rating of 40 percent, but no greater, for service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Code 5295 (prior to September 26, 2003), Diagnostic Codes 5235 to 5243 (2011). 

2. From December 1, 2008 onward, the criteria for a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes 5293-5292, 5295 (prior to September 26, 2003), Diagnostic Codes 5235 to 5243 (2011). 

3. The criteria for entitlement to a TDIU rating have been met throughout the course of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in October 2009.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to schedule another VA examination to assess the current nature and severity of the Veteran's service-connected lumbar spine disability.  A review of the post-remand record shows that the VA examination was performed in November 2009.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the October 2009 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was not provided with any VCAA notice prior to the initial decision on his lumbar spine disability in March 2003.  The first letter relevant to this claim was sent in February 2004.  With respect to the Veteran's claim for a TDIU rating, a letter was sent in December 2004, prior to the initial unfavorable decision issued in February 2005.  

The Board observes that the February 2004 and December 2004 letters informed the Veteran of how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  The February 2004 letter also informed him that he must show that his service-connected disability had increased in severity, and the December 2004 letter provided notice of the criteria for a TDIU rating.  

With regard to the initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice with regard to disability ratings.  

Further, the Board notes that no duty to assist arises upon receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  Nevertheless, the Board finds that no prejudice to the Veteran has resulted from the inadequate timing of the notice with respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

In this regard, the Board observes that, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the present case, subsequent to the letter sent in February 2004, as well as to a March 2006 letter addressing both disability ratings and effective dates as required by Dingess/Hartman, the Veteran was provided with SSOCs.  Therefore, any deficiency of timing of notice was rectified by subsequent readjudication of the claim.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, private treatment records, VA medical records, Social Security Administration (SSA) records, and the reports of January 2003, March 2005, April 2005, September 2005, September 2006, and November 2009 VA examinations and an April 2011 VA opinion were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the January 2003, March 2005, September 2006, and November 2009 VA examination reports all reflect that the claims file was reviewed.  The Board observes that the September 2005 examination report does not explicitly state that review of the file occurred; however, the report is replete with references to specific records, including dates of treatment, which clearly reflect review of the Veteran's claims file.  With regard to the April 2005 examination, nothing in the report suggests that the claims file was reviewed.  However, this fact alone does not render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative of the claim.  Further, nothing suggests that the lack of a claims file resulted in the examiner documenting findings inconsistent with the medical history outlined in the claims file; thus, the Board does not find the April 2005 VA examination to be inadequate. 

Overall, the examiners then provided detailed current findings related to the current symptomatology of the Veteran's service-connected lumbar spine disability.  There is nothing to suggest that any examiner's findings are not consistent with the other evidence of record or insufficient for determination of the appropriate rating.  Additionally, the November 2009 VA examiner offered an opinion in April 2011 on the issue of a TDIU rating that was based on all available evidence.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected lumbar spine disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disability.

The Veteran's service-connected lumbar spine disability has been rated as 20 percent disabling by the RO under the provisions of Diagnostic Codes 5293-5292, prior to September 26, 2003, and Diagnostic Code 5243 from September 26, 2003 to December 1, 2008.  From December 1, 2008 onward, the disability was rated as 40 percent disabling pursuant to Diagnostic Code 5243. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Thus, the Veteran's service-connected lumbar spine disability was first rated as 20 percent disabling pursuant to Diagnostic Code 5243 in light of the rating criteria under Diagnostic Code 5292.    

Under the rating criteria in effect in February 2003, at the time of the Veteran's claim, as relevant to the lumbar spine, a 100 percent disability rating was warranted for residuals of a vertebra fracture with cord involvement, bedridden, or requiring long leg braces.  Residuals of a vertebra fracture without cord involvement, but with abnormal mobility requiring a neck brace (jury mast) warranted a 60 percent disability evaluation.  In other cases, rating was in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  

Complete bony fixation (ankylosis) of the spine at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warranted a 100 percent disability rating.  Complete ankylosis of the spine at a favorable angle warranted a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Favorable ankylosis of the dorsal (thoracic) spine warranted a 20 percent disability rating, and unfavorable ankylosis of the dorsal spine warranted a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002).  Favorable ankylosis of the lumbar spine warranted a 40 percent rating and unfavorable ankylosis of the lumbar warranted a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).                                                

Moderate limitation of motion of the lumbar spine warranted a 20 percent disability rating.  A 40 percent disability rating was assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The Board observes that the words "moderate" and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Severe lumbosacral strain with listing of whole spine to opposite side, positive                
Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warranted a 40 percent rating.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position warranted a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

With regard to intervertebral disc syndrome, from September 23, 2002 to September 26, 2003, intervertebral disc syndrome was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warranted a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warranted a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a rating of 60 percent.  Id.

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.   
                  
Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.                                                    

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.                              

The new regulations that became effective on September 26, 2003, revised the schedular criteria for the rating of all spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

Relevant to the lumbar spine, under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Rating Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Formula for Rating Intervertebral Disc Syndrome effects no changes to the previous criteria under Diagnostic Code 5293 as they are applicable to this decision.

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), citing Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011). 

Moreover, as the Veteran's claim was pending at the time of the regulations were amended, he is entitled to the application of the criteria most favorable to the claim.  See Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where law is amended during pendency of appellant's claim, the most favorable version applies), Rodriguez v. Nicholson, 19 Vet. App. 275, 287 (2005). 

Although the criteria under Diagnostic Codes 5292 and 5295 were less defined than the current criteria and numerical ranges of motion were not provided, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board may consider the current ranges of motion to rate spine disabilities under the old criteria.  

At a January 2003 VA general medical examination, the Veteran complained of constant low back pain for which he took pain relievers and anti-anxiety medication.  He indicated that he did not use an assistive device, but also that he could walk no more than two miles.  His lifting was limited to 50 pounds, and he could no longer drive a military vehicle.  

Objectively, the back was tender to palpation.  Flexion was to 90 degrees with pain, extension was to 30 degrees with pain, lateral flexion was to 35 degrees bilaterally with pain, and rotation was to 30 degrees bilaterally with pain on the left.  There were weakness and fatigability, as well as an increase in pain throughout motion, upon repetition.  A magnetic resonance imaging (MRI) of the lumbar spine showed degenerative changes, possible very small disc protrusion, and a compromised L4-5 neural foramen.  The examiner diagnosed a herniated nucleus pulposus of the lumbar spine with pain radiating to the left leg. 

An August 2004 private treatment record shows an antalgic gait with the use of a cane.  Flexion was to 45 degrees, extension to 10 degrees, and lateral flexion to 10 degrees bilaterally.  No measurements for rotation were documented.  

At a March 2005 VA spine examination, the Veteran reported low back pain as well as the use of a walker and back brace.  He indicated that back pain interfered with his activities of daily living and asserted that he had not worked since separation due to low back pain.  The examiner noted that it was difficult to ascertain the number and frequency of truly incapacitating episodes because the Veteran perceived himself as being perpetually incapacitated.  Moreover, the examiner reported that the Veteran could not give consistent descriptions of his symptoms. 

Objectively, the examiner found mild tenderness to palpation.  Range of motion was to 30 degrees of forward flexion, to 15 degrees lateral flexion on the right, and to 25 degrees lateral flexion on the left.  Rotation was to 20 degrees bilaterally, and extension was to 30 degrees.  The Veteran refused to perform repetitive motion.  

At an April 2005 VA spine examination, the Veteran complained of regular incapacitating episodes, requiring assistance to get out of bed.  On physical examination, there was again tenderness to palpation of the low back.  Forward flexion was to 45 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees bilaterally, and rotation was to 30 degrees bilaterally.  The examiner assessed a history of an L5-S1 injury that necessitated L5-S1 fusion with continued low back pain.  

Another VA examination was performed in September 2005.  The examination report contains an exhaustive summary of the Veteran's medical history.  Subjectively, the Veteran indicated that he still experienced low back pain and that the surgery had not helped.  He complained of low back stiffness and lack of endurance.  The Veteran reported weekly flare-ups of low back pain to a 10 out of 10 on the pain scale and causing loss of consciousness, lasting 20 to 45 minutes.  Loss of range of motion during flare-ups, according to the examiner, would be impossible to assess.  The Veteran reported that a physician had determined that he no longer needed the back brace, with which the Veteran disagreed.  The examiner suggested that the Veteran was using the walker as a prop, rather than for support when walking due to the lack of wear on the walker's feet. 

Objectively, the examiner noted that the spine, posture, gait, curvature of the spine, and symmetry of spinal motion were within normal limits; no ankylosis was present.  There was no objective evidence of pain, but the Veteran indicated that he was additionally limited by pain during flare-ups.  No further functional limitation due to weakness, fatigability, lack of endurance, or incoordination were documented.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  The examiner stated that there were no incapacitating episodes with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician during the past 12 months.  Forward flexion was to 30 degrees on active range of motion with very poor effort.  On passive range of motion, the Veteran easily moved to 100 degrees.  Extension and bilateral rotation were each to 40 degrees.  The examiner diagnosed lumbosacral degenerative disc disease that was surgically treated.  According to the examiner, the Veteran's back complaints were out of proportion to any objective findings, and his description of syncopal episodes was consistent with psychogenic syncope or with pseudo-syncope done for effect.  There was no objective evidence of disability in any form, and the examiner opined that the Veteran was fully employable in all capacities including heavy physical labor, light physical labor, and sedentary work. 

A September 2006 VA examination report noted normal posture, but some abnormality of lumbar lordosis.  Gait was mildly antalgic.  The Veteran was observed wearing a back brace.  No other abnormalities of spinal curvature were documented.  Range of motion was to 70 degrees flexion with pain at 65 degrees and extension, bilateral flexion, and bilateral rotation each to 30 degrees with pain at that point.  There was no additional loss of use with repetition with any movement except flexion, which was limited to no more than 65 degrees due to pain.  The Veteran stated that he had been incapacitated for one day 200 times in the past year; it was not indicated that this incapacitation constituted physician-prescribed bed rest.  He reported that he could walk 1/4 mile.  The examiner stated that the disability had a mild to moderate impact on most activities of daily living with a severe effect on chores and prevention of exercise and sports.  

At a November 2009 VA examination, the examiner documented severe flare-ups occurring weekly.  There were no abnormal spinal curvatures or ankylosis.  The Veteran presented with spasm, guarding, tenderness, pain with motion, and weakness on both sides, but there was no atrophy.  Forward flexion was to 27 degrees, extension to 4 degrees, left lateral flexion to 10 degrees, right lateral flexion to 12 degrees, and bilateral rotation to 15 degrees on each side.  The examiner stated that there was objective evidence of pain with motion, but no additional limitation of motion with repetition.  The examiner stated that the service-connected spine disability had only mild impact on feeding, but a severe impact on bathing, dressing, toileting, grooming, and recreation while preventing chores, shopping, exercise, sports, and traveling.   

Based on the above, under the criteria pertinent to intervertebral disc syndrome, Diagnostic Code 5293 (effective between September 23, 2002 and September 25, 2003) and Diagnostic Code 5243 (2011), a rating in excess of 20 percent is not warranted, prior to December 1, 2008 or in excess of 40 percent, from December 1, 2008 onward.  For the former time period, incapacitating episodes having a total duration of at least 4 weeks during the past 12 months must be documented and for the latter, the total duration must be at least 6 weeks.  The medical evidence, including the copious VA and private treatment records in the file, reflects no physician-ordered bed rest for incapacitating low back episodes or any other reason.  Regardless of the total number of days affected, the Veteran's incapacitation appears to be solely self-prescribed.  Further, even during the reported incapacitation occurring once a week, the Veteran related that he could get out of bed with assistance.  Accordingly, a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine is not warranted under either version of the rating criteria for intervertebral disc syndrome prior to December 1, 2008 or in excess of 40 percent from December 1, 2008 onward.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective between September 23, 2002 and September 25, 2003) and Diagnostic Code 5243 (2011). 

Additionally, the Board has considered a rating pursuant to both the additional Diagnostic Codes applicable to the spine prior to September 26, 2003 and the General Rating Formula, effective from that date onward.  Under the former criteria, a rating in excess of 20 percent required vertebral fracture or ankylosis or such symptoms as listing of the whole spine to the opposite side, positive Goldthwaite's sign, loss of lateral motion, narrowing of irregularity of joint spaces, or abnormal mobility on forced motion.  None of those symptoms were present during the appeal period.  

A rating in excess of 20 percent was also available for severe limitation of forward flexion.  The Board acknowledges that a December 2004 private examination described the range of motion as being severely decreased; however, as this evaluation took place during a period of a temporary total evaluation, the evidence is not relevant to the ratings assigned before and after that period.  The Board observes that the Veteran's forward flexion prior to October 6, 2008 when his service-connected disability was rated as 20 percent disabling ranged from 90 degrees in January 2003 to 45 degrees in August 2004, 30 degrees in March 2005, 45 degrees in April 2005, 30 degrees in September 2005, and to 65 degrees in September 2006.

Rating agencies are to handle cases affected by changes in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the VA laws and regulations.  38 C.F.R. § 3.344 (2011).  To rate the Veteran's service-connected lumbar spine disability in accordance with every change in range of motion would be inconsistent with VA regulations.   

The Board acknowledges that the January 2003 VA examination report states that the Veteran experienced pain throughout the full range of motion; however, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, No. 09-2169, p. 11 (U.S. Vet. App. August 4, 2011).  The Veteran exhibited forward flexion to 90 degrees, which is considered normal.  38 C.F.R. § 4.71a, Plate V, General Rating Formula, Note 2.  

Even so, the Board recognizes that flexion to 30 degrees supports a rating in excess of 20 percent pursuant to Diagnostic Codes 5235-5243, The General Rating Formula.  The Veteran's forward flexion prior to his surgery in October 2008 was recorded as being limited to 30 degrees twice.  Despite the fluctuation of his forward flexion from 30 degrees to fully normal flexion, the Board affords the benefit of the doubt to the Veteran and determines that the 30 degrees forward flexion is representative of the severity of his service-connected lumbar spine degenerative disc disease prior to his October 6, 2008 surgery.  Moreover, as this degree of flexion is merely one-third of the normal forward flexion of the spine, the Board determines that the loss of flexion qualified as severe under Diagnostic Code 5295.  Accordingly, the Board concludes that the Veteran's service-connected lumbar spine degenerative disc disease more closely approximated a rating of 40 percent prior to December 1, 2008 under both Diagnostic Code 5295 and the General Rating Formula.

As for the period from December 1, 2008 onward, the Board observes that the 40 percent rating assigned contemplates forward flexion that is severely limited to less than 30 degrees.  A rating in excess of 40 percent was only available under the previous rating criteria when there was vertebra fracture or ankylosis present.  All other applicable diagnostic codes, save the previously discussed Diagnostic Code 5293, provided for a maximum 40 percent rating for service-connected lumbar spine disability.  Under the revised criteria, a rating in excess of 40 percent requires the presence of unfavorable ankylosis, which is not shown by the evidence of record.  Therefore, the Board determines that a rating in excess of 40 percent is not warranted for service-connected lumbar spine degenerative disc disease from December 1, 2008 onward under any applicable rating criteria.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the Veteran has a residual scar associated with his service-connected lumbar spine disability.  However, such is well-healed, nonadherent, and without tenderness.  Further, to the extent the Veteran experiences lower extremity neurological symptoms, those disabilities have been addressed and rated separately as appropriate, and these decisions are not presently before the Board.  Therefore, a review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected lumbar spine degenerative disc disease so as to warrant consideration of alternate rating codes.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the Board has considered whether the Veteran's symptoms more closely approximate the criteria for ratings in excess of those assigned; thus, to the extent the Veteran's appeal is not satisfied, the Board finds that that the preponderance of the evidence is against the claims.  Therefore, ratings in excess of those assigned by the RO and herein by the Board must be denied.

Extra-schedular rating

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected degenerative disc disease and disc protrusion of the lumbar spine presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  As reflected by the above discussion, the Veteran's loss of functionality due to his service-connected lumbar spine disability is well within that contemplated by the rating schedule, and his symptoms of pain, weakness, and numbness in the lower extremities have been addressed separately.
Nevertheless, while the case was in remand status, an opinion on entitlement to an extra-schedular rating was requested from the Director, Compensation Service.  

Upon a review of the claims file, the Director found that an extra-schedular evaluation was not warranted because the Veteran's service-connected spine disability did not result in marked interference with employment or frequent periods of hospitalization.  The Board agrees.  As is discussed in greater detail below, the evidence prior to December 1, 2008 with respect to the Veteran's inability to work due to only to his service-connected lumbar spine disability was ambivalent.  Moreover, the only hospitalizations were related to specific surgeries and were compensated accordingly.  The period from December 1, 2008 onward is discussed in the section below.

The Board acknowledges that the Veteran experienced some episodes of syncope in 2005 that were purportedly due to the pain associated with the service-connected spine disability; however, no such episodes were reported beyond the September 2005 VA examination, at which the examiner found them to be psychogenic or pseudo-syncope done for effect.  In light of these facts, the Board does not find that the Veteran's syncopal episodes are symptoms that warrant consideration of an extra-schedular rating.  Accordingly, the Board concludes that assignment of an extra-schedular rating is not warranted in this case. 

IV. TDIU Rating

The Veteran asserts that he had not been able to work since separation from service in February 2003.  Therefore, he argues that he is entitled to a TDIU rating for the entire appeal period.

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  See 38 C.F.R. § 4.19. 

Prior to October 6, 2008, service connection was in effect for degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling; right knee patellar tendonitis, evaluated as 10 percent disabling; residuals of stress fracture of the right third metatarsal, evaluated as 10 percent disabling, radicular pain of the right lower extremity, evaluated as 10 percent disabling; right fifth toe hammertoe, evaluated noncompensably; and hiatal hernia, evaluated noncompensably.  The combined total rating was 60 percent.

As discussed from October 6, 2008 to December 1, 2008, a temporary 100 percent evaluation was in effect.  As of December 1, 2008, the rating assigned to the service-connected lumbar spine degenerative disc disease continued at 40 percent, and the combined rating remained 60 percent.  Additional disabilities were thereafter service-connected, and or assigned higher ratings, and his combined rating increased to 70 percent, as of November 17, 2009.  Therefore, November 17, 2009 was the first date the Veteran met the threshold criteria for a TDIU rating. 
The Board observes that an April 2011 VA opinion states that the Veteran would be severely limited in his ability to engage in substantially gainful employment due to his service-connected spine disability.  Additionally, the July 2011 opinion from the Director, Compensation Service, states that entitlement to an extra-schedular TDIU rating did not exist prior to the date the schedular requirements were met.  Implicit in this opinion is a finding that entitlement to such rating did exist once the schedular requirements were met.  Accordingly, the Board finds that at the least the Veteran is entitled to a TDIU rating from November 17, 2009 onward.

With respect to the period prior to November 17, 2009, the Board observes that, the objective evidence received before October 6, 2008 regarding the Veteran's ability to work was equivocal.  In August 2004, a private physician opined that the Veteran's service-connected low back, right knee, and right foot disabilities rendered him unable to sustain gainful employment.  The Veteran, according to the physician, would have difficulty walking more than 50 feet, standing more than 10 or 15 minutes, or sitting longer than 10 or 15 minutes.  He would also have had difficulty carrying objects weighing over two pounds.  On the other hand, the September 2005 VA examiner opined that the Veteran's back and knee complaints were out of proportion to any objective findings and that there was no objective evidence of disability.  The examiner indicated that the Veteran was fully employable in all capacities including heavy physical labor, light physical labor, and sedentary work.  He has a high school education and a semi-skilled work background.  

In September 2006, SSA disability benefits were granted for the period between May 1, 2003 and September 26, 2005 based upon the Veteran's degenerative disc disease status post lumbar fusion surgery.  The Board notes that VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nevertheless, the SSA decision is probative of the issue of employability. 

Upon remand in October 2009, an opinion was requested from the Director of Compensation with respect to entitlement to a TDIU rating on an extra-schedular basis.  The opinion, received in July 2011, was that there was no entitlement to an extra-schedular rating prior to the date the Veteran met the schedular requirements for a TDIU rating.  However, the Board observes that the opinion is not supported by a detailed rationale.  See Nieves-Rodriguez at 302.  An opinion that contains only data and conclusions is afforded no weight.  Id.  Thus, given the lack of probative value of the July 2011 Compensation and Pension Service opinion and the equivocal nature of the other opinions discussed above, as well as the award of SSA disability benefits for the most of the first half of the period in question, the Board finds that the Veteran was at least as likely as not able to secure and maintain substantially gainful employment due solely to service-connected disabilities prior to October 6, 2008.  

Moreover, the Board again considers the April 2011 VA opinion that relates the Veteran's lack of employment to only his service-connected spine disability.  Although the number of the Veteran's service-connected disabilities increased as of November 17, 2009, thereby increasing his combined rating to 70 percent, the severity of his service-connected lumbar spine disability remained constant.  In light of these facts, the Board concludes that it is at least as likely as not that the Veteran was unable to obtain or maintain substantially gainful employment due solely to service-connected disability from December 1, 2008 onward, the date when his service-connected lumbar spine disability was deemed to cause severe limitation and to warrant a rating of 40 percent.  A TDIU rating is, therefore, granted on an extra-schedular basis prior to November 17, 2009 and on a schedular basis from that date onward.


ORDER

Prior to December 1, 2008, a rating of 40 percent, but no greater, for service-connected degenerative disc disease and disc protrusion of the lumbar spine is granted, subject to the laws governing the payment of monetary benefits.

From December 1, 2008 onward, a rating in excess of 40 percent for service-connected degenerative disc disease and disc protrusion of the lumbar spine is denied.

Entitlement to a TDIU rating is granted, subject to the laws governing the payment of monetary benefits throughout the course of the appeal.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


